The court
were unanimously of opinion, that in this case the defendant was responsible for ordinary neglect, the bailment being beneficial to both parties.
The counsel for the defendant argued from the evidence, denying the conclusion drawn by the jury that the defendant had not uged ordinary caution ; and that the plaintiff had requested him to gin at night. Ordinary and common care was all that was required. Cited Jones on Bailment, 223, 91.
Plaintiff’s counsel insisted on the express finding of the jury, that the verdict was founded on the want of due and ordinary care. But contended, further, that the defendant was bound, at ail events, because of his standing in a public character. Cotton was sent like corn to a mill. Quoted Pow. on Cont. 251.
The court considered it as the case of a bailee, who is answera. ble for common or ordinary neglect.
Motion rejected.